Judgment modified on the law by reducing the amount of the lien to $15,186.43, with interest from September 15,1933, amounting in all to $16,548.14, and as so modified affirmed, without costs. Finding of fact No. 30 and conclusions of law Nos. 7 and 8 modified. All concur, except Sears, P. J., and Taylor, J., who dissent and vote for reversal on the law, with costs, of that phrt of the judgments which holds the hen of plaintiff valid in any amount, on the authority of Pascual v. Greenleaf Park Land Co., Inc. (245 N. Y. 294) and Finn v. Smith (186 id. 465). (The judgment decrees plaintiff’s hen valid against funds in hands of State Comptroller.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.